—Order, Supreme Court, New York County (Charles Ramos, J.), entered December 15, 2000, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Although plaintiffs maintain that their client referral fee was not calculated in accordance with the parties’ contract, the motion court correctly concluded that, under the unambiguous terms of the contract (see, e.g., Kass v Kass, 91 NY2d 554, 566), defendant properly computed the amount of plaintiffs’ referral fee as a percentage only of amounts invested with defendant by investors introduced by plaintiff Sheiffer, and not of all amounts invested in the subject investment fund. Thus, there were no genuine issues of fact to be resolved at trial and the grant of summary judgment to defendants was proper (see, Andre v Pomeroy, 35 NY2d 361, 364). We note in this connection that the existence of a valid and enforceable written contract governing the disputed subject matter precludes plaintiffs from recovering in quantum meruit (see, Aviv Constr. v Antiquarium, Ltd., 259 AD2d 445, 446, citing Clark-Fitzpatrick, Inc. v Long Is. R.R. Co., 70 NY2d 382, 388).
We have considered plaintiffs’ remaining arguments and find *296them unavailing. Concur — Andrias, J.P., Saxe, Sullivan, Rosenberger and Friedman, JJ.